10-1077-pr
     Vaughn v. Nichols

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of June, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judge,
10                JED S. RAKOFF,
11                              District Judge.*
12
13       - - - - - - - - - - - - - - - - - - - -X
14       WESLEY VAUGHN,
15                Plaintiff-Appellant,
16
17                    -v.-                                               10-1077-pr
18
19       GLENN S. GOORD, Commissioner of the
20       Department of Correctional Services;
21       JAMES A. NICHOLS, Deputy
22       Superintendent of Programs (Mid-
23       State); ROBERT PROSSER, Maintenance
24       Supervisor (Mid-State); DANIEL ABBIS,
25       Vocational Supervisor (Mid-State);


                *
               The Honorable Jed S. Rakoff, United States District
         Judge for the Southern District of New York, sitting by
         designation.
 1   WILFREDO BATISTA, First Deputy
 2   Superintendent (Mid-State); DONALD
 3   SELSKY, Director of Special
 4   Housing/Inmate Disciplinary Programs,
 5            Defendants-Appellees.**
 6   - - - - - - - - - - - - - - - - - - - -X
 7
 8   FOR APPELLANT:             Wesley Vaughn, pro se,
 9                              Dannemora, New York.
10
11   FOR APPELLEES:             Owen Demuth, Assistant Solicitor
12                              General, Nancy A. Spiegel,
13                              Senior Assistant Solicitor
14                              General, for Barbara D.
15                              Underwood, New York State Office
16                              of the Attorney General, Albany,
17                              New York.
18
19        Appeal from a judgment of the United States District
20   Court for the Northern District of New York (Strom, J.).
21
22        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
23   AND DECREED that the judgment of the district court be
24   AFFIRMED.
25
26        Wesley Vaughn appeals from a judgment of the United
27   States District Court for the Northern District of New York
28   (Strom, J.), granting defendants-appellees summary judgment
29   on his claim that he was denied due process at a prison
30   disciplinary hearing. We assume the parties’ familiarity
31   with the underlying facts, the procedural history, and the
32   issues presented for review.
33
34        “We review orders granting summary judgment de novo and
35   determine whether the district court properly concluded that
36   there was no genuine issue as to any material fact and the
37   moving party was entitled to judgment as a matter of law.”
38   Davis v. New York, 316 F.3d 93, 99-100 (2d Cir. 2002).
39   “[R]eliance upon conclusory statements or mere allegations
40   is not sufficient to defeat a summary judgment motion.” Id.
41   at 100.
42


         **
            The Clerk of Court is respectfully directed to amend
     the official caption as set forth above.
                                  2
 1        For substantially the reasons stated by the district
 2   court, we affirm the grant of summary judgment in favor of
 3   appellees on Vaughn’s due process claim. Vaughn v. Nichols,
 4   No. 9:02-CV-1512, 2010 WL 681409, at *3-*6 (N.D.N.Y. Feb.
 5   24, 2010). “Although prison inmates necessarily have their
 6   liberty severely curtailed while incarcerated, they are
 7   nevertheless entitled to certain procedural protections when
 8   disciplinary actions subject them to further liberty
 9   deprivations . . . .” Sira v. Morton, 380 F.3d 57, 69 (2d
10   Cir. 2004). Here, resolving all ambiguities and drawing all
11   factual inferences in Vaughn’s favor, Davis, 316 F.3d at
12   100, we conclude that Vaughn’s allegations do not rise to
13   the level of a due process violation.
14
15        Finding no merit in Vaughn’s remaining arguments, we
16   hereby AFFIRM the judgment of the district court.
17
18
19                              FOR THE COURT:
20                              CATHERINE O’HAGAN WOLFE, CLERK
21




                                  3